OPINION
By STEVENS, J.
The question of the right of a court to vacate or modify its judgments during term has heretofore been passed upon by this court in the case of Wybel v Sheaffer, 31 O.C.A. 497, opinion by Washburn, J,- wherein it was held:—
“1. The power of a court to vacate or modify its judgments during term is inherent and plenary, and is not controlled by §11631, GC, which relates to vacating and modifying judgments after term.
“2. A court is not limited to the grounds set forth in §11631, GC, but on good cause shown may act upon any other ground which in the exercise • of its sound discretion it deems sufficient, and the exercise of such discretion will not be controlled by a reviewing court in the absence of proof of a clear abuse of discretion.”
The foregoing holding is authority for the conclusion that the trial court in the instant case had the power to vacate its judgment during term upon any ground which, in the exercise of its sound judgment, it deemed sufficient, in the absence of a clear abuse of discretion. We find no such abuse of discretion in the instant case.
The motion of defendant in error to dismiss the petition in error will be overruled, and the judgment of the trial court affirmed.
WASHBURN, PJ, and FUNK, J, concur in judgment.